Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146576                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  HERMAN J. ANDERSON and CHARLES R.                                                                                  Justices
  SCALES JR.,
              Plaintiffs-Appellants,
  v                                                                SC: 146576
                                                                   COA: 306342
                                                                   Wayne CC: 10-007084-CK
  HUGH M. DAVIS JR. and CONSTITUTIONAL
  LITIGATION ASSOCIATES PC,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 13, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2013
           s0520
                                                                              Clerk